                                          Case 3:20-cv-03710-EMC Document 75 Filed 08/19/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIE HAMILTON,                                    Case No. 20-cv-03710-EMC (SK)
                                   8                      Plaintiff,
                                                                                             ORDER GRANTING THIRD
                                   9               v.                                        STIPULATION TO EXTEND TIME
                                  10     JUUL LABS, INC.,
                                                                                             Regarding Docket No. 74
                                  11                      Defendant.

                                  12                                              STIPULATION
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 6-1(b) and 6-2(a), Defendant Juul Labs, Inc. (“JLI”) and
                                  14   Plaintiff Marcie Hamilton (“Hamilton”) (JLI and Hamilton are referred to collectively herein as
                                  15   “the Parties”), through their attorneys of record, hereby stipulate and respectfully request that the
                                  16   Court further enlarge the time for the parties to submit competing search terms to the Court if they
                                  17   cannot reach agreement on search terms.
                                  18          1.        WHEREAS, on June 25, 2021, Magistrate Judge Sallie Kim issued an Order
                                  19   Regarding Joint Discovery Letter Brief (ECF 61) ordering, in part, that: (a) Defendant produce a
                                  20   deponent pursuant to Fed. R. Civ. P. 30(b)(6) regarding the custodian(s) of records for the
                                  21   documents Plaintiffs seek within 14 days of the date of the Order unless both parties agreed to
                                  22   extend that time; and (b) the parties either meet and confer further or, if they cannot agree on
                                  23   search terms, to each submit to the Court competing search terms by July 23, 2021.
                                  24          2.        WHEREAS, on July 19, 2021, the parties submitted a Stipulation To Enlarge Time
                                  25   For Submitting Competing Search Terms To The Court (ECF 70, the “Stipulation”) and, pursuant
                                  26   to such Stipulation, the Court ordered as follows (ECF 71, the “Order”):
                                  27               a. The time for Defendant to produce a deponent pursuant to Fed. R. Civ. P. 30(b)(6)
                                  28                    regarding the custodian of records for the documents Plaintiff seeks is hereby
                                          Case 3:20-cv-03710-EMC Document 75 Filed 08/19/21 Page 2 of 5




                                   1                  extended to August 6, 2021 to allow additional time to meet and confer and identify

                                   2                  potential custodians absent the need for such deposition. This time can be further

                                   3                  extended by mutual agreement of the parties without order of the Court; and

                                   4               b. The time for the parties to submit competing search terms to the Court pursuant to

                                   5                  the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61)

                                   6                  is hereby extended until August 20, 2021 to allow additional time to meet and

                                   7                  confer and attempt to reach agreement regarding search terms.

                                   8          3.      WHEREAS, on August 4, 2021, the parties submitted a Second Stipulation To

                                   9   Enlarge Time For Submitting Competing Search Terms To The Court (ECF 72, the “Second

                                  10   Stipulation”) and, pursuant to such Second Stipulation, the Court ordered as follows (ECF 73, the

                                  11   “Second Order”):

                                  12               a. The time for Defendant to produce a deponent pursuant to Fed. R. Civ. P. 30(b)(6)
Northern District of California
 United States District Court




                                  13                  regarding the custodian of records for the documents Plaintiff seeks is hereby

                                  14                  extended to August 20, 2021 to allow additional time to meet and confer and

                                  15                  identify potential custodians absent the need for such deposition. This time can be

                                  16                  further extended by mutual agreement of the parties without order of the Court; and

                                  17               b. The time for the parties to submit competing search terms to the Court pursuant to

                                  18                  the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61)

                                  19                  is hereby extended until September 2, 2021 to allow additional time to meet and

                                  20                  confer and attempt to reach agreement regarding search terms.

                                  21          4.      WHEREAS, the parties are currently engaged in active settlement discussions.

                                  22          5.      WHEREAS, the parties have agreed to further extend the time for a 30(b)(6)

                                  23   deposition for an additional two weeks, until September 3, 2021, to continue their settlement

                                  24   discussions and, if necessary, allow more time to meet and confer and identify potential custodians

                                  25   absent the need for such deposition.

                                  26          6.      WHEREAS, the parties have also agreed to extent the time for submitting

                                  27   competing search terms to the Court for an additional two weeks, until September 16, 2021, to

                                  28
                                                                                        2
                                          Case 3:20-cv-03710-EMC Document 75 Filed 08/19/21 Page 3 of 5




                                   1   continue their settlement discussions and, if necessary, allow additional time to meet and confer

                                   2   and attempt to reach agreement regarding search terms.

                                   3            7.    WHEREAS, the Case Management and Pretrial Order issued by Judge Chen on

                                   4   June 24, 2021 (ECF 63) sets a non-expert discovery cut-off date of June 24, 2022.

                                   5            8.    WHEREAS, they only previous stipulated time modifications to any discovery

                                   6   deadlines in this case are those set forth in the Stipulation (ECF 70) and Second Stipulation (ECF

                                   7   72) and the related Order (ECF 71) and Second Order (ECF 73), as noted in Paragraphs 2 and 3

                                   8   above.

                                   9            NOW, THEREFORE, the Parties, through their respective counsel of record, STIPULATE

                                  10   AND AGREE to the following modifications to the Court’s June 25, 2021 Order Regarding Joint

                                  11   Discovery Letter Brief (ECF 61), their previous Stipulations (ECF 70 and 72), and the Court’s

                                  12   Orders granting the same (ECF 71 and 73):
Northern District of California
 United States District Court




                                  13            1.    The time for Defendant to produce a deponent pursuant to Fed. R. Civ. P. 30(b)(6)

                                  14   regarding the custodian of records for the documents Plaintiffs seek is hereby extended to

                                  15   September 3, 2021 to allow the Parties additional time to continue their settlement discussions

                                  16   and, if necessary, allow additional time to meet and confer and attempt to reach agreement

                                  17   regarding search terms. This time can be further extended by mutual agreement of the parties

                                  18   without order of the Court.

                                  19            2.    The time for the parties to submit competing search terms to the Court pursuant to

                                  20   the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61) is hereby

                                  21   extended until September 16, 2021 to allow the Parties additional time to continue their settlement

                                  22   discussions and, if necessary, allow additional time to meet and confer and attempt to reach

                                  23   agreement regarding search terms.

                                  24

                                  25   IT IS SO STIPULATED AND AGREED.

                                  26
                                        Dated: August 19, 2021                        CURLEY, HURTGEN & JOHNSRUD LLP
                                  27

                                  28
                                                                                        3
                                          Case 3:20-cv-03710-EMC Document 75 Filed 08/19/21 Page 4 of 5




                                   1

                                   2                                                  By       /s/ Brian L. Johnsrud
                                                                                            BRIAN L. JOHNSRUD
                                   3                                                        Attorneys for Defendant
                                                                                            JUUL LABS, INC.
                                   4

                                   5    Dated: August 19, 2021                        BAKER CURTIS & SCHWARTZ, P.C.
                                   6

                                   7                                                  By       /s/ Chris Baker
                                                                                            CHRIS BAKER
                                   8                                                        Attorneys for Plaintiff
                                                                                            MARCIE HAMILTON
                                   9

                                  10
                                                                        SIGNATURE ATTESTATION
                                  11
                                              Pursuant to Local Rule 5-1(i)(3), I attest that I have obtained concurrence regarding the
                                  12
Northern District of California




                                       filing of this document from the other signatories to the document.
 United States District Court




                                  13

                                  14
                                        Dated: August 19, 2021                        CURLEY, HURTGEN & JOHNSRUD LLP
                                  15

                                  16
                                                                                      By       /s/ Brian L. Johnsrud
                                  17                                                        BRIAN L. JOHNSRUD
                                                                                            Attorneys for Defendant
                                  18                                                        JUUL LABS, INC.

                                  19
                                                                            ORDER
                                  20
                                              Pursuant to the parties’ Third Joint Stipulation To Enlarge Time For Submitting
                                  21
                                       Competing Search Terms To The Court, it is hereby ordered that:
                                  22
                                              1.      The time for Defendant to produce a deponent pursuant to Fed. R. Civ. P. 30(b)(6)
                                  23
                                       regarding the custodian(s) of records for the documents Plaintiff seeks is hereby extended to
                                  24
                                       September 3, 2021. This time can be further extended by mutual agreement of the parties without
                                  25
                                       order of the Court.
                                  26

                                  27

                                  28
                                                                                        4
                                          Case 3:20-cv-03710-EMC Document 75 Filed 08/19/21 Page 5 of 5




                                   1          2.     The time for the parties to submit competing search terms to the Court pursuant to

                                   2   the Court’s June 25, 2021 Order Regarding Joint Discovery Letter Brief (ECF 61) is hereby

                                   3   extended until September 16, 2021.

                                   4          IT IS SO ORDERED.

                                   5   Dated: August 19, 2021

                                   6                                                 ______________________________________
                                                                                     SALLIE KIM
                                   7                                                 United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
